DETAILED ACTION
The Amendment filed on February 17th, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Brian Graham on April 21th, 2022. During the telephone conference, Mr. Graham has agreed and authorized the Examiner to amend claims 1, 10, 15 & 17 and to cancel claim 18.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 10, 15 & 17 and canceling claim18 as following:
Claim 1: (Currently Amended) A computer-implemented method of providing each node of a network with access to one or more of the network and other nodes and systems connected to the network, wherein the network comprises at least one protocol stack comprising a plurality of layers, the method comprising the steps of:
controlling real time access to and activity on the network of each layer of the protocol stack by at least one core network access provider, wherein the core network access provider comprises one or more systems;
sequentially assigning a network communication address of a pool of network communication addresses to each access-requesting node at the core network access provider;
encoding, for each access-requesting node, the assigned network communication address at the core network access provider with a unique parameter of the node and a unique parameter of an associated node user to form authenticating parameters for the node, in respective ledger records in an integrity identifier ledger;
distributing the integrity identifier ledger in real time to each network-connected node;
receiving and processing the distributed integrity identifier ledger 
upon determining, by the at least one core network access provider, a loss of integrity in the integrity identifier ledger, identifying the ledger record causing the loss and broadcasting an alert comprising the identified ledger record to each network-connected node or one or more certified nodes; and
upon either identifying a ledger record causing a loss of integrity or receiving an alert at the core network access provider, controlling real time access to and activity on the network for a particular node having the authenticating parameters corresponding to the identified ledger record, wherein the real time access to and activity on the network is controlled on each layer of the protocol stack using one or more capabilities of the core network access provider according to preset criteria associated with the one or more systems of the core network access provider.

Claim 10: (Currently Amended) A system comprising:
at least one core network access provider operably interfaced with individual layers of a plurality of layers included in at least one protocol stack, the at least one core network access provider being configured for receiving information on systems, subnetworks and ledgers attached to a network and controlling real time access of one or more nodes to the network and their activity on the network, wherein the core network access provider comprises one or more hardware systems;
the one or more nodes connected to the network, wherein each node is sequentially assigned a network communication address of a pool of network communication addresses by the core network access provider when requesting network access, and wherein each node comprises one or more processors; and
an integrity identifier ledger comprising, for each node, the assigned network communication address encoded therein with a unique parameter of the node and a unique parameter of an associated node user to form authenticating parameters for the node in respective ledger records in the integrity identifier ledger, wherein the integrity identifier ledger is distributed to each network connected node in real time;
wherein the at least one core network access provider and each of the one or more nodes is further configured to:
process a received ledger to verify its integrity,
identify a ledger record causing a loss of integrity, and
broadcast an alert comprising the identified ledger record across the network,
wherein the at least one core network access provider is further configured to control real time access to and activity on the network for a particular node having the authenticating parameters corresponding to the identified ledger record, wherein the real time access to and activity on the network is controlled on each layer of the protocol stack using one or more capabilities of the core network access provider according to preset criteria associated with the one or more systems of the core network access provider.

Claim 15: (Currently Amended) The method according to claim 1, wherein controlling real time access to and activity on the network further comprises cancelling access to the network, wherein cancelling access to the network comprises de-assigning the network communication address of the particular node, wherein access to the network by the particular node is severed, and wherein the network communication address is returned to the pool of network communication addresses.

Claim 17: (Currently Amended) The system of claim 10, wherein the core network access provider being configured to control real time access to and activity on the network further comprises the core network access provider being configured to cancel access to the network, the at least one core network access provider being configured to cancel access to the network by de-assigning communication address of the particular node, wherein access to the network by the particular node is severed, and wherein the network communication address is returned to the pool of network communication addresses.

Claim 18: (Canceled)

Examiner’s Statement of reason for Allowance
Claim 18 was canceled. Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a system and a method for core network access provider. The closest prior arts, as previously recited, Gulbrandsen (U.S. Pub. Number 2016/0182519) and Flake (U.S. Pub. Number 2008/0004949) are also generally direct to various aspects for authentication of users for accessing data networks and content presentation based on user preferences. However, none of Gulbrandsen and Flake teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1 and 10. For example, none of the cited prior arts teaches or suggests the elements of “controlling real time access to and activity on the network of each layer of the protocol stack by at least one core network access provider, wherein the core network access provider comprises one or more systems; sequentially assigning a network communication address of a pool of network communication addresses to each access-requesting node at the core network access provider; encoding, for each access-requesting node, the assigned network communication address at the core network access provider with a unique parameter of the node and a unique parameter of an associated node user to form authenticating parameters for the node, in respective ledger records in an integrity identifier ledger; distributing the integrity identifier ledger in real time to each network-connected node; receiving and processing the distributed integrity identifier ledger at each network-connected node or one or more certified nodes to verify its sequential, identity factor and process integrity; upon determining, by the at least one core network access provider, a loss of integrity in the integrity identifier ledger, identifying the ledger record causing the loss and broadcasting an alert comprising the identified ledger record to each network-connected node or one or more certified nodes; and upon either identifying a ledger record causing a loss of integrity or receiving an alert at the core network access provider, controlling real time access to and activity on the network for a particular node having the authenticating parameters corresponding to the identified ledger record, wherein the real time access to and activity on the network is controlled on each layer of the protocol stack using one or more capabilities of the core network access provider according to preset criteria associated with the one or more systems of the core network access provider.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-9, 15, 11-14 & 16-17 are allowed because of their dependence from independent claims 1 & 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436